UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6005


GEOFFREY WILLIAM HINE,

                Plaintiff – Appellant,

          v.

CHARLES SAMUELS, Director of B.O.P.; J. F. CARAWAY,
Regional Director; J. ANDREWS, Warden; MS. LINDSLEY, Unit
Manager; MR. BAXTER, Unit Case Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:15-ct-03126-D)


Submitted:   May 31, 2016                  Decided:   July 12, 2016


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Geoffrey William Hine, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Geoffrey William Hine seeks to appeal the district court’s

order dismissing without prejudice his complaint filed pursuant

to    Bivens    v.     Six   Unknown        Named       Agents      of     Fed.   Bureau     of

Narcotics,       403 U.S. 388       (1971).           This    court     may      exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain       interlocutory         and       collateral      orders,      28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                            The order Hine seeks

to    appeal     is     neither       a     final       order        nor    an    appealable

interlocutory or collateral order.                          See Goode v. Central Va.

Legal   Aid,     807 F.3d 619       (4th       Cir.   2015).         Accordingly,      we

dismiss the appeal for lack of jurisdiction, and remand the case

to the district court with instructions to allow Hine to file an

amended complaint.           We dispense with oral argument because the

facts   and    legal     contentions         are      adequately         presented      in   the

materials      before    this     court      and       argument      would    not      aid   the

decisional process.

                                                                   DISMISSED AND REMANDED




                                                 2